3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 4/13/2022 and applicant has submitted an amendment, filed on 7/13/2022.
Claims 1-4, 9-12, 14, 16, 18, 37, 39-42 are pending, with claims 1, 9-12, 11, 14, 16, 18,  have been amended

Response to Arguments
Applicant's arguments with respect to claims 1-4, 9-12, 14, 16, 18, 37, 39-42  filed on 7/13/2022 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-12, 14, 16, 18, 37, 39-42 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180227872 (hereinafter referred to as Li). 
Consider claim 1, Li teaches a data transmission method applied to an Access and Mobility Management Function (AMF) (see at least ¶ [0147], Fig. 4, “…The UE 100 sends the NAS message Service Request towards the AMF 104 encapsulated in an RRC message to the (R)AN 102…”), comprising: 
receiving a Non-Access-Stratum Data Protocol Data Unit (NAS Data PDU) sent by a User Equipment (UE), wherein the NAS Data PDU carries user plane data and the NAS Data PDU is sent by the UE when the UE is establishing a Radio Resource Control (RRC) connection (see at least ¶ [0142],  “…the UE 100 or network 818 may send signaling messages, e.g. PDU session establishment from UE 100 to the network 818. Alternatively, the SMF 110, via the AMF 104, may start the user plane resource establishment for the PDU sessions requested by the network 818 and/or indicated in the Service Request message …” and see at least ¶ [0147], “…The NAS Service request may indicate PDU session ID(s), security parameters, and/or PDU session status. The UE 100 sends the NAS message Service Request towards the AMF 104 encapsulated in an RRC message to the (R)AN 102…” and further see at least ¶ [0148], “…the Service Request is triggered for user data, the UE 100 includes the PDU session ID(s) in the NAS Service Request message to indicate the PDU session(s) that the UE 100 is to use…”); 
determining a Session Management Function (SMF) and forwarding the user plane data to the SMF (see at least ¶ [0152], “…the AMF 104 sends an N11 Message to the SMF 110. The message may include PDU session ID(s). If the MM NAS Service Request message includes PDU session ID(s), or this procedure is triggered by the SMF 110 but PDU session IDs from the UE 100 correlates to other SMFs 110 than the one triggering the procedure…”), wherein after the SMF receives the user plane data, the SMF forwards the user plane data to a User Plane Function (UPF) (see at least ¶ [0153], “…the SMF 110 sends an N11 Message to the AMF 104. The message may include N2 SM information such as quality of service (QoS) profile, and/or CN N3 Tunnel Info)). After receiving the N11 Message in step 424b, each SMF 110 sends an N11 Message to the AMF 104 to establish the user plane(s) for the PDU sessions…”).
 Consider claim 9, Li teaches a data transmission method applied to a Session Management Function (SMF) (see at least ¶ [0152], Fig. 4, “…this procedure is triggered by the SMF 110 but PDU session IDs from the UE 100 correlates to other SMFs 110 than the one triggering the procedure…”), comprising: 
receiving user plane data forwarded by an Access and Mobility Management Function (AMF), wherein the user plane data is carried in a Non-Access-Stratum Data Protocol Data Unit (NAS Data PDU) sent by a UE to the AMF when the UE is establishing a Radio Resource Control (RRC) connection (see at least ¶ [0142],  “…the UE 100 or network 818 may send signaling messages, e.g. PDU session establishment from UE 100 to the network 818. Alternatively, the SMF 110, via the AMF 104, may start the user plane resource establishment for the PDU sessions requested by the network 818 and/or indicated in the Service Request message …” and see at least ¶ [0147], “…The NAS Service request may indicate PDU session ID(s), security parameters, and/or PDU session status. The UE 100 sends the NAS message Service Request towards the AMF 104 encapsulated in an RRC message to the (R)AN 102…” and further see at least ¶ [0148], “…the Service Request is triggered for user data, the UE 100 includes the PDU session ID(s) in the NAS Service Request message to indicate the PDU session(s) that the UE 100 is to use…”); 
forwarding the user plane data to a User Plane Function (UPF) (see at least ¶ [0148], “…the SMF 110 sends an N4 Session Update Request (indicating (R)AN tunnel info) to the UPF 400.  If a user plane is to be setup or modified the SMF 110 initiates a N4 Session Modification procedure and provides (R)AN Tunnel Info…”).
Consider claim 11, Li teaches a data transmission method applied to a User Plane Function (UPF) (see at least ¶ [0164], Fig. 4, “…the SMF 110 sends an N4 Session Update Request (indicating (R)AN tunnel info) to the UPF 400…”), comprising: 
receiving user plane data forwarded by a Session Management Function (SMF), wherein the user plane data and is carried in a Non-Access-Stratum Data Protocol Data Unit (NAS Data PDU) sent by a UE to an AMF when the UE is establishing a Radio Resource Control (RRC) connection, and the data is forwarded by the AMF to the SMF (see at least ¶ [0162], “…the AMF 104 received N2 SM information (one or multiple) in step 428, then the AMF 104 may be configured to forward the N2 SM information to the relevant SMF 110….” and see at least ¶ [0164], “…the SMF 110 sends an N4 Session Update Request (indicating (R)AN tunnel info) to the UPF 400…”); 
forwarding the user plane data to a data network according to a data forwarding rule (see at least ¶ [0148], “…the SMF 110 sends an N4 Session Update Request (indicating (R)AN tunnel info) to the UPF 400.  If a user plane is to be setup or modified the SMF 110 initiates a N4 Session Modification procedure and provides (R)AN Tunnel Info…”).
Consider claim 14, Li teaches a data transmission method applied to a User Equipment (UE) (see at least ¶ [0147], “…the UE 100 transmits a MM NAS Service Request to the (R)AN 102…”), comprising: 
sending a Non-Access-Stratum Data Protocol Data Unit (NAS Data PDU) to a base station when the UE is establishing a Radio Resource Control (RRC) connection so that the base station forwards the data NAS Data PDU to an Access and Mobility Management Function (AMF) (see at least ¶ [0147], “…the UE 100 transmits a MM NAS Service Request to the (R)AN 102. The NAS Service request may indicate PDU session ID(s), security parameters, and/or PDU session status. The UE 100 sends the NAS message Service Request towards the AMF 104 encapsulated in an RRC message to the (R)AN 102. The RRC message(s) that can be used to carry…”), wherein the NAS Data PDU carries user plane data (see at least ¶ [0148], “…the Service Request is triggered for user data, the UE 100 includes the PDU session ID(s) in the NAS Service Request message to indicate the PDU session(s) that the UE 100 is to use…”).
Consider claim 16, Li teaches a data transmission method applied to a base station (see at least ¶ [0147], “…the UE 100 transmits a MM NAS Service Request to the (R)AN 102…”), comprising: 
receiving Non-Access-Stratum Data Protocol Data Unit (NAS Data PDU) sent by a User Equipment (UE) when the UE is establishing a Radio Resource Control (RRC) connection, wherein the NAS Data PDU carries user plane data (see at least ¶ [0147], “…the UE 100 transmits a MM NAS Service Request to the (R)AN 102. The NAS Service request may indicate PDU session ID(s), security parameters, and/or PDU session status. The UE 100 sends the NAS message Service Request towards the AMF 104 encapsulated in an RRC message to the (R)AN 102. The RRC message(s) that can be used to carry…”); 
forwarding the NAS Data PDU data to an Access and Mobility Management Function (AMF) (see at least ¶ [0150], “…the (R)AN 102 transmits an N2 Message to the AMF 104. The N2 message includes an MM NAS Service Request, 5G-GUTI, Location information, RAT type, and/or RRC establishment cause…”).
Consider claim 2 (depends on at least claim 1), Li discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Li teaches determining whether the UE establishes a Protocol Data Unit (PDU) session; when the UE does not establish the PDU session, determining the SMF according to first selection assistance information; when the UE establishes the PDU session, determining the SMF according to second selection assistance information (see at least ¶ [0162], “…the AMF 104 received N2 SM information (one or multiple) in step 428, then the AMF 104 may be configured to forward the N2 SM information to the relevant SMF 110….” and see at least ¶ [0164], “…the SMF 110 sends an N4 Session Update Request (indicating (R)AN tunnel info) to the UPF 400…”).
Consider claim 3 (depends on at least claim 1), Li discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Li teaches the first selection assistance information comprises any one or more of following: a Data Network Name (DNN), slice assistance information, a local configuration or policy of an operator, and a routing indicator; the second selection assistance information comprises any one or more of following information: a PDU session identifier, a DNN, slice assistance information, a local configuration or policy of an operator, and a routing indicator (see at least ¶ [0217], “…UE assistance information (as described below), or other available information about the communication pattern or expected UE behavior (such as a subscribed data network name (DNN), international mobile subscriber identity (IMSI) ranges…”).
Consider claims 37, 39, 40, 41, 42 (depends on at least claims 1, 9, 11, 14, 16), Li discloses the limitations of claims 1, 9, 11, 14, 16 as applied to claim rejection 1, 9, 11, 14, 16 above and further discloses:
Li teaches a transceiver, a storage, a processor, and a computer program stored on the storage and executable by the processor, wherein, when the computer program is executed by the processor, the processor implements steps in the method according to claim 1 (see at least ¶ [0237], “…communication and/or memory devices. Computing devices used to implement method operations may include a processor operatively coupled to memory, the memory providing instructions for execution by the processor to perform the method…”);
Consider claim 10 (depends on at least claim 9), Li discloses the limitations of claim 9 as applied to claim rejection 9 above and further discloses:
Li teaches forwarding the user plane data to the UPF, comprises: forwarding the user plane data to the UPF through a N4 message (see at least ¶ [0164], “…the SMF 110 sends an N4 Session Update Request (indicating (R)AN tunnel info) to the UPF 400 …”).
Consider claim 12 (depends on at least claim 11), Li discloses the limitations of claim 11 as applied to claim rejection 11 above and further discloses:
Li teaches wherein receiving the user plane data forwarded by the SMF comprises: receiving the user plane data forwarded by the SMF through a N4 message (see at least ¶ [0164], “…the SMF 110 sends an N4 Session Update Request (indicating (R)AN tunnel info) to the UPF 400 …”).
Consider claim 18 (depends on at least claim 14), Li discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Li teaches wherein forwarding the data to the AMF comprises: forwarding the data to the AMF through a N2 message (see at least ¶ [0150], “…the (R)AN 102 transmits an N2 Message to the AMF 104…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645